Citation Nr: 1734828	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 50 for posttraumatic stress disorder (PTSD) for the period from January 23, 2012 to August 29, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and C.G.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1966 to October 1968.

This appeal derived from a downstream element of a claim for service connection for PTSD that was received in January 2012.  This appeal comes to the Board of Veterans' Appeals (Board) from July 2012 and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The July 2012 rating decision, in pertinent part, granted service connection for PTSD and assigned a 50 percent disability rating, effective January 23, 2012 (the date the claim for service connection was received by VA).  The Veteran entered a notice of disagreement with the initial disability rating assigned.

In April 2015, the Board found that entitlement to a TDIU had been raised by the evidence of record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and remanded the issues of an initial disability rating in excess of 50 percent for PTSD and a TDIU for additional development.  The March 2017 rating decision granted a 100 percent disability rating for PTSD effective August 29, 2014, creating "staged" initial disability ratings and denied a TDIU.  As a maximum (100 percent) disability rating for PTSD has been granted from August 29, 2014, the remaining aspect of the appeal is an initial disability rating in excess of 50 percent for the period from January 23, 2012 to August 29, 2014.

In April 2015, the Board remanded the issues on appeal for additional development.  In this case, the Board is granting a 100 percent disability rating for PTSD under 38 C.F.R. § 4.130 (2016), Diagnostic Code 9411 for the initial rating period from January 23, 2012 to August 29, 2014.  The assignment of a 100 percent rating represents a maximum benefit based on the disability rating schedule and an extraschedular rating under 38 U.S.C.A. § 3.321(b) (2016) cannot result in a greater benefit; therefore, any consideration of this theory of entitlement is rendered moot.  38 U.S.C.A. § 7104 (West 2014) (no question of law or fact remaining for the Board to decide).  Further, as discussed in detail below, the Board finds that the issue of a TDIU is rendered moot by the grant of the 100 percent disability rating for PTSD from January 23, 2012.  As such, the Board finds that any discussion with regard to compliance with the Board's remand instructions is rendered moot.     

In September 2014, the Veteran testified at a Board videoconference hearing at the local RO in Newark, New Jersey, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  For the entire initial rating period from January 23, 2012 to August 29, 2014, the PTSD has more nearly approximated total occupational and social impairment due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired abstract thinking, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control with unprovoked irritability and periods of violence, neglect of personal appearance and hygiene, and hallucinations.

2.  In addition to the 100 percent disability rating for PTSD, the Veteran is service connected for residuals of gunshot wound (GSW) right hand with scars, rated as 10 percent disabling; and left thigh scars and acne vulgaris, both rated as noncompensable, which combine to 10 percent, exclusive of the 100 percent rating for PTSD.   

3.  TDIU could not be granted separately based on a single service-connected disability other than PTSD.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 100 percent for PTSD have been met for the initial rating period from January 23, 2012 to August 29, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The claim for a TDIU has been rendered moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting a 100 percent schedular disability rating for PTSD for the initial rating period from January 23, 2012 to August 29, 2014, which is a complete grant of all benefits sought on appeal with respect to this issue.

With respect to the issue of a TDIU, in this case, as a matter of law, the Veteran would not be eligible for special monthly compensation if the Board grants a TDIU based on the 100 percent service-connected PTSD; therefore, award of a TDIU can result in no further benefit.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU because the claim cannot be substantiated as there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  


Initial Rating for PTSD from January 23, 2012 to August 29, 2014

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

The Veteran is in receipt of a 50 percent initial disability rating for the PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 from January 23, 2012 to August 29, 2014 (the day the service connection claim was received by VA).  As noted above, the Veteran is in receipt of a 100 percent (maximum) schedular disability rating for PTSD from August 29, 2014.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the psychiatric symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

Throughout the course of the appeal, the Veteran has contended generally that the PTSD has been manifested by more severe symptoms than those contemplated by the 50 percent initial disability rating assigned.  In an August 2012 notice of disagreement, the Veteran contended that the PTSD is very severe and should be rated as 100 percent disabling.  The Veteran reported that increased depressed moods caused him to retire early from his job.  The Veteran reported an intense panic attack when a food delivery person came to his door.

In an August 2013 substantive appeal (on a VA Form 9), the Veteran reported he was forced to retire because he presented an imminent threat and danger to fellow employees.  The Veteran reported that his former spouse divorced him out of fear he would kill her and his current spouse is threatening to leave because of his violent and unpredictable behaviors.  The Veteran reported that he has no friends, is socially isolated, and avoids others so that he can avoid the urge to kill them.  The Veteran reported intense road rage, including chasing down other motorists.  The Veteran reported being extremely irritable, angry, and full of rage as well as being very depressed and emotionally overwhelmed.   

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from January 23, 2012 to August 29, 2014, the PTSD has been manifested by total occupational and social impairment, and symptoms that more nearly approximate the criteria for a 100 percent disability rating under Diagnostic Code 9411.

VA treatment records dated throughout the appeal period note that the Veteran reported chronic sleep impairment, irritability, episodic anger outburst at work, and depression.  The treatment records note that affect was blunted and judgment/insight limited.  GAF scores ranging from 50 to 57 were noted throughout the appeal period.  An April 2012 VA treatment record notes that the Veteran reported yelling and screaming at coworkers and was told to take early retirement.  The Veteran reported avoiding close relationships and tending to isolate leading to increased marital conflict.

At the April 2012 VA examination, the Veteran reported significant sleep disturbance and flashbacks.  The Veteran reported that he "would be better off dead."  The VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation.  The VA examiner assessed that the Veteran had occupational and social impairment with reduced reliability and productivity due to PTSD symptoms and assigned a GAF score of 45.

In a May 2012 letter, a union leader from the Veteran's then-job indicated that numerous coworkers had complained about the Veteran's recent behavior, specifically random fits of unwarranted anger and dangerously irate behavior, yelling at and berating crew members for no apparent reason, and becoming dangerously angry without apparent cause.  The Veteran's coworkers were concerned and afraid for their safety.  The letter suggested that the Veteran seek treatment or retire to avoid the filing of formal charges against him.  

In August 2014 and June 2015 medical opinion reports, the VA psychiatrist and social worker who have treated the Veteran since 2012 indicated that the chronicity and severity of the PTSD symptoms have progressively worsened.  They reported that the Veteran is unemployable, has gross impairment in reality testing and communications, and has major impairment with family relations, judgment, thinking, and mood.  The VA psychiatrist and social work note that the Veteran is extremely depressed, overly anxious, has a high propensity for violence, and is very irritable.  They note that the Veteran's spouse is threatening divorce because she can no longer deal with his rage, anger, irritability, constant confrontations, and nasty mood swings.  

The August 2014 and June 2015 medical reports note that the PTSD symptoms continue unabated and without improvement.  The Veteran neglects personal hygiene unless forced by family members.  Symptoms of severe mood swings, irritability, anxiety, difficulty concentrating, poor attention span, and depression were also noted.  The medical reports note that the Veteran threatened to kill a neighbor with a baseball bat if he set off another firecracker and will go into rages punching holes in the walls, breaking furniture, and destroying things in the house.  Thought processes showed evidence of formal thought disorder, delusions, and hallucinations.  A GAF score of 30 was assigned in August 2014 and June 2015.

At the September 2014 Board hearing, social worker C.G. testified that the Veteran's symptoms of PTSD had continued to worsen since 2012 and that he currently experiences auditory and visual hallucinations.  C.G. detailed the symptoms in the August 2014 medical report detailed above.   

The Veteran testified that his psychiatric medications keep being increased due to worsening symptoms.  The Veteran reported chronic sleep impairment, constant depression, anxiety, suspiciousness, and intense anger.  The Veteran reported punching holes in walls when angry and a willing to kill others if necessary.  The Veteran reported that he does not speak with his children and is divorced from his spouse. The Veteran reported suicidal thoughts.

While dated after the relevant appeal period, a September 2016 VA examination report notes that the level and severity of symptomatology and impairment associated with the PTSD remained consistent with the findings of the initial examiner (in 2012).  The reasonable inference of this opinion is that the symptoms and impairment recorded at the September 2016 VA examination are also reflective of symptomatology throughout the appeal period from January 2012.  

The September 2016 VA examiner noted evidence of the Veteran's inability to adapt to stressful conditions, impaired judgment, neglect of activities of daily living, and impaired impulse control with frequent episodes of unprovoked irritability, verbal aggression, physical altercations, and threats of physical violence and to cause serious bodily harm toward others.  The VA examiner noted symptoms of suspiciousness, panic attacks more than once a week, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.   

Based on the above, the Board finds that, for the initial rating period from January 23, 2012 to August 29, 2014, the PTSD has more nearly approximated total occupational and social impairment due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired abstract thinking, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control with unprovoked irritability and periods of violence, neglect of personal appearance and hygiene, and hallucinations, which more nearly approximates the criteria for a 100 percent (maximum) schedular disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The April 2012 VA examiner provided a specific assessment of the level of occupational and social impairment due to the PTSD (reduced reliability and productivity) and identify underlying symptomatology and impairments that cause the occupational and social impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the VA examination reports assessments on this question, but in light of the weight of the evidence of record showing that symptoms more nearly approximate total occupational and social impairment due to the PTSD for the initial rating period from January 23, 2012 to August 29, 2014, the Board finds that the April 2012 overall assessment is of lesser probative value.

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged widely from 30 to 57.  The general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 57 is inconsistent with, and outweighed by, the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced severe psychiatric symptoms productive of total occupational and social impairment, more nearly approximating the criteria for a 100 percent (maximum) schedular disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130; DSM-IV at 46-47.  

The assignment of a 100 percent rating for the PTSD for the initial rating period from January 23, 2012 to August 29, 2014 represents the maximum benefit available for this disability based on the disability ratings schedule.  See 38 U.S.C.A. § 1155.  As such, an extraschedular rating for PTSD under 38 C.F.R.	 § 3.321(b) cannot result in a greater benefit; therefore, any consideration of this theory of entitlement with respect to the PTSD is moot.  38 U.S.C.A. § 7104.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to service-connected disabilities, specifically the PTSD.  In an August 2014 written statement, private social worker C.G. opined that the Veteran's psychiatric symptoms effectively prevent him from being able to work.  At the September 2014 Board hearing, the Veteran and C.G. testified that the Veteran stopped working in 2012 due to increased PTSD symptoms.

The Veteran, pursuant to a March 2017 rating decision and this Board decision, is in receipt of a 100 percent schedular rating for PTSD, the underlying service-connected disability for the TDIU claim, effective from January 23, 2012 (the date the service connection claim for PTSD was received by VA).

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation (SMC) under 38 U.S.C.A.	 § 1114(s) (West 2014).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, 22 Vet. App. 280, the Court held that 38 U.S.C.A. § 1114(s) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a "total" rating.  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280).  

A veteran with a 100 percent schedular disability rating for a single service-connected disability could also obtain a TDIU on a single separate disability (though not on multiple service-connected disabilities), in order to meet the SMC requirements (100 percent rating plus 60 percent rating).  A TDIU could meet the SMC requirements by either: a) increasing a single disability rating of less than 60 percent to at least 60 percent (in a case where a separate 100 percent rating is already established), or b) increasing a single disability that is lesst than 100 percent to a "total" (100 percent) rating, in a case where there is already established a combination of other ratings that meet the separate 60 percent rating requirement for SMC.  See Buie at 249-50.

In this case, in addition to the 100 percent schedular disability rating for PTSD, the Veteran is service connected for residuals of gunshot wound (GSW) right hand with scars, rated as 10 percent disabling; and left thigh scars and acne vulgaris, both rated as noncompensable, which combine to 10 percent, exclusive of the 100 percent rating for PTSD.  As discussed above, because a 100 percent schedular disability rating has been assigned for the service-connected PTSD, multiple disabilities may not be used to establish entitlement to a TDIU; rather, entitlement to a TDIU -- in order to raise a single disability rating of less than 60 percent to at least 60 percent to meet the SMC requirements (100 percent rating plus 60 percent rating) -- must be based on a single service-connected disability other than the service-connected PTSD.  See Buie at 249-50.  The evidence of record does not reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of any single service-connected disability other than PTSD.  Nor has the Veteran alleged otherwise. 

Notwithstanding the schedular 100 percent rating assigned for PTSD, none of the other service-connected disabilities alone meets the criteria for the assignment of a TDIU during the time period on appeal, nor has any other single service-connected disability been indicated to render the Veteran unable to secure or follow a substantially gainful occupation.  In this case, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on PTSD, would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2016).  As such, the Board finds that the assignment of a total schedular rating for PTSD renders the TDIU claim moot.  Sabonis, 6 Vet. App. 426.
 

ORDER

A 100 percent disability rating for PTSD, for the period from January 23, 2012 to August 29, 2014, is granted.

The appeal for a TDIU, having been rendered moot, is dismissed.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


